******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. JOSEPH EDWARDS
               (AC 34279)
                    Lavine, Beach and Bear, Js.
    Argued November 15, 2013—officially released March 18, 2014

   (Appeal from Superior Court, judicial district of
             Ansonia-Milford, Keegan, J.)
  Deren Manasevit, assigned counsel, for the appel-
lant (defendant).
   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Kevin D. Lawlor, state’s
attorney, and John E. Barney, assistant state’s attorney,
for the appellee (state).
                          Opinion

   LAVINE, J. The dispositive question in this appeal is
what constitutes a change of address for the purposes
of our sex offender registration statutes. The defendant,
Joseph Edwards, appeals from the judgment of the trial
court revoking his probation pursuant to General Stat-
utes § 53a-32 (a), following an arrest on a charge of
failing to register as a sex offender in violation of Gen-
eral Statutes § 54-251 (a) and (e).1 On appeal, the defen-
dant claims that the court erred when it interpreted
§ 54-251 and that there was insufficient evidence to
prove that he violated his probation.2 We agree with
the defendant and, accordingly, reverse the judgment
of the trial court.3
   The following evidence, as adduced at the probation
violation hearing, is relevant to our resolution of this
appeal. As a result of previous criminal convictions, the
defendant is required to register as a sex offender for
life. In June, 1999, the defendant was convicted of first
degree robbery and sentenced to twenty years incarcer-
ation, execution suspended after ten years, followed
by five years probation. The defendant’s probationary
period for the robbery conviction began on December
17, 2008, and continued to December 17, 2013. As a
standard condition of probation, the defendant agreed
not to violate any criminal laws. On August 13, 2010,
the defendant was arrested for failing to notify the Com-
missioner of Public Safety (commissioner) of an
address change pursuant to § 54-251.4 Thereafter, the
defendant was charged with a violation of probation.
  At the probation violation hearing conducted on
October 26, 2011, the court heard testimony from two
witnesses and the defendant. Brian Reilly, a West Haven
police officer, testified that the address on file with the
Connecticut Sex Offender Registry for the defendant
was 73 Fresh Meadow Road. He stated that on August
12, 2010, he received a complaint from the owner of a
warehouse located at 15 Center Street that the defen-
dant, who had been renting a storage space since May,
2010, had been living in the warehouse. Reilly testified
that on August 12, 2010, he went to 73 Fresh Meadow
Road to verify that the defendant was still residing
there. Reilly testified that he found no evidence that
the defendant was living in the residence at 73 Fresh
Meadow Road.
   Carla Scinto, the defendant’s probation officer, testi-
fied that the defendant told her that he had been evicted
from the home on 73 Fresh Meadow Road on July 13,
2010, and that he had been living in his box truck on
the rear of the property. The defendant, on the other
hand, testified that in June, 2010, he had been evicted
from 73 Fresh Meadow Road, but that he had continued
to live inside the home on 73 Fresh Meadow Street on
the second floor. He also stated that the electric bill
remained in his name through September, 2010. Finally,
he testified that when the police arrested him, they
found him at 73 Fresh Meadow Road.
   The court found by a preponderance of the evidence
that the defendant had violated § 54-251 (a) and (e)
because he was homeless and did not inform the com-
missioner of this fact. Accordingly, the court found that
the defendant had violated the term of his probation
that he not violate any criminal laws. The court stated:
‘‘[W]hether he was living in a warehouse or whether he
was living in a truck on the property does not satisfy
the requirement of keeping the registry informed as to
what your residential address is. . . . Living in a truck
does not equal a residence; it equals homeless. Living
in a warehouse equals homeless. And because he was
homeless he had the obligation to keep the [commis-
sioner] notified of the fact that he was now homeless.
. . . So, the court does find by a preponderance of the
evidence that the defendant violated his conditions of
probation, specifically the first condition that he not
violate any laws of the state of Connecticut or the
United States.’’ (Emphasis added.) The trial court
revoked the defendant’s probation and sentenced him
to the remaining portion of his suspended sentence.
This appeal followed.5
  On appeal, the defendant claims that the court misin-
terpreted § 54-251 and that there was insufficient evi-
dence to support the court’s finding that the defendant
had violated his probation by failing to inform the com-
missioner of an address change pursuant to § 54-251
(a) and (e). The defendant claims that the court erred
when it interpreted the term ‘‘change of address’’ as
used in that statute. We agree with the defendant.
  We begin by setting forth the legal principles and the
standard of review pertinent to our discussion. ‘‘To
support a finding of probation violation, the evidence
must induce a reasonable belief that it is more probable
than not that the defendant has violated a condition of
his or her probation. . . . In making its factual determi-
nation, the trial court is entitled to draw reasonable
and logical inferences from the evidence. . . . This
court may reverse the trial court’s initial factual deter-
mination that a condition of probation has been violated
only if we determine that such a finding was clearly
erroneous.’’ (Citation omitted; internal quotation marks
omitted.) State v. Welch, 40 Conn. App. 395, 401, 671
A.2d 379, cert. denied, 236 Conn. 918, 673 A.2d 1145
(1996).
   ‘‘A challenge to the sufficiency of the evidence is
based on the court’s factual findings. The proper stan-
dard of review is whether the court’s findings were
clearly erroneous based on the evidence. . . . A court’s
finding of fact is clearly erroneous and its conclusions
drawn from that finding lack sufficient evidence when
there is no evidence in the record to support it . . .
or when although there is evidence to support it, the
reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been
committed.’’ (Citation omitted; emphasis added; inter-
nal quotation marks omitted.) State v. Hooks, 80 Conn.
App. 75, 80–81, 832 A.2d 690, cert. denied, 267 Conn.
908, 840 A.2d 1171 (2003).
   ‘‘The requirements of the statute present a question of
statutory construction over which we exercise plenary
review. . . . When construing a statute, our fundamen-
tal objective is to ascertain and give effect to the appar-
ent intent of the legislature. . . . [General Statutes]
§ 1–2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered. . . . When a statute is not plain and
unambiguous, we also look for interpretative guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter. . . . The test to determine ambiguity
is whether the statute, when read in context, is suscepti-
ble to more than one reasonable interpretation. . . .
We presume that the legislature did not intend to enact
meaningless provisions. . . . [S]tatutes must be con-
strued, if possible, such that no clause, sentence or
word shall be superfluous, void or insignificant . . . .
   ‘‘[W]hen the statute being construed is a criminal
statute, it must be construed strictly against the state
and in favor of the accused. . . . [C]riminal statutes
[thus] are not to be read more broadly than their lan-
guage plainly requires and ambiguities are ordinarily to
be resolved in favor of the defendant. . . . Rather,
penal statutes are to be construed strictly and not
extended by implication to create liability which no
language of the act purports to create. . . . Further,
if, after interpreting a penal provision, there remains
any ambiguity regarding the legislature’s intent, the rule
of lenity applies. It is a fundamental tenet of our law
to resolve doubts in the enforcement of a [P]enal [C]ode
against the imposition of a harsher punishment.’’ (Cita-
tions omitted; internal quotation marks omitted). State
v. Drupals, 306 Conn. 149, 159–160, 49 A.3d 962 (2012).
   To determine whether the court properly found that
the defendant changed his residence address, and
thereby violated § 54-251 (a) and (e) by not informing
the commissioner of this change, we must ascertain
what constitutes a residence address for the purposes
of our sex offender registration statutes. The defendant
argues that the court improperly construed the term
‘‘change of address’’ and that the court erred when it
concluded that becoming homeless necessarily means
there has been a change of address. The state, on the
other hand, argues that the court properly construed
§ 54-251 (a) and (e) to require sex offenders to notify
the registry when they become homeless.6
    In State v. Drupals, supra, 306 Conn. 163, our
Supreme Court held that the term ‘‘residence address’’
means ‘‘the act or fact of living in a given place for
some time . . . .’’ The Supreme Court also noted that,
‘‘[t]he definition of residence we adopt today furthers
the purpose of [§ 54-251], which is to allow the [commis-
sioner] to keep track of the registrant’s location . . . .’’
Id., 165. Moreover, our Supreme Court noted that the
legislature intended ‘‘residence address’’ to be ‘‘synony-
mous with ‘place of residence,’ or more precisely, to
denote the physical description of where the registrant
resides.’’ Id., 161 n.7.
   Having reviewed the record, we determine that the
court’s implicit conclusion that homelessness always
equals a change of address was in error. The fallacy of
the court’s conclusion is demonstrated by this case, in
which there were two scenarios that were entertained
by the court, one that had the defendant living in the
warehouse, and the other that had him living in his
truck on the premises of 73 Fresh Meadow Road.7
Although the defendant in both instances could be con-
sidered homeless because he had been evicted and was
without a dwelling, he would have experienced a
change of address only if he was found to have been
living in the warehouse. Living in the truck on the prem-
ises of 73 Fresh Meadow Road would not be a change
of residence address because the defendant’s location
remained the same.
   We conclude therefore that in order to establish that
the defendant had violated his probation by failing to
notify the commissioner of a change of residence
address pursuant to § 54-251 (a) and (e), it was incum-
bent on the state to prove that the defendant acquired
a residence address different from the one on file with
the registry. In this case, that meant proving that the
defendant was ‘‘living in a given place for some time’’;
State v. Drupals, supra, 306 Conn. 163; at some location
other than 73 Fresh Meadow Road.
  On the basis of our review of the record, it is clear
to us that the court based its finding that the defendant
violated the terms of his probation on an erroneous view
of the law, specifically that a finding of homelessness
always constitutes a change of address. The court made
no other findings supporting the conclusion that the
defendant changed his residence address, such as ruling
that the defendant was living in the warehouse.8 We
therefore conclude that the court’s finding that the
defendant violated his probation as a result of having
violated the criminal law of this state was clearly
erroneous.
  The judgment is reversed and the case is remanded
with direction to render judgment in favor of the
defendant.
      In this opinion the other judges concurred.
  1
     General Statutes § 54-251 provides in relevant part: ‘‘(a) Any person who
has been convicted . . . of a criminal offense against a victim who is a
minor or a nonviolent sexual offense, and is released into the community
. . . shall, within three days following such release . . . and whether or
not such person’s place of residence is in this state, register such person’s
name, identifying factors, criminal history record and residence address
. . . with the Commissioner of Emergency Services and Public Protection,
on such forms and in such locations as the commissioner shall direct . . . .
If any person who is subject to registration under this section changes
such person’s address, such person shall, without undue delay, notify the
Commissioner of Emergency Services and Public Protection in writing of
the new address . . . .
   ‘‘(e) Any person who violates the provisions of subsection (a) of this
section shall be guilty of a class D felony, except that, if such person
violates the provisions of this section by failing to notify the Commissioner
of Emergency Services and Public Protection without undue delay of a
change of name, address or status or another reportable event, such person
shall be subject to such penalty if such failure continues for five business
days.’’ (Emphasis added.)
   2
     The defendant also claims that § 54-251 is unconstitutionally vague as
applied to him. We do not reach this claim in view of our conclusion that
the judgment of the trial court must be reversed.
   3
     Following the revocation of the defendant’s probation, the state nolled
the failure to register charge, which was the basis of the defendant’s violation
of probation.
   4
     We note that the Commissioner of Public Safety is now called the Com-
missioner of Emergency Services and Public Protection, and § 54-251 was
revised by Public Acts 2011, No. 11-51, § 134 (a) to reflect that change. For
purposes of clarity, we refer to the current revision of the statute.
   5
     After filing this appeal, the defendant filed a motion for articulation,
which was denied.
   6
     The state argues that the ‘‘judicial gloss’’ provided by State v. Winer,
112 Conn. App. 458, 963 A.2d 89, cert. denied, 292 Conn. 903, 973 A.2d 107
(2009), requires that any registrant who is homeless update the commissioner
on a daily basis. We reject this expansive reading of Winer as it has no
support in the plain language of § 54-251. Whether a person has a home or
is homeless for the purposes of the statute is not determinative. Under the
statute a person needs to provide notification of a change of address. To
be sure, a homeless registrant may be required to frequently update authori-
ties of changes of address, but this frequency is not the product of being
homeless per se, but rather flows from being transient. For example, a
homeless person may elect to sleep on a particular park bench, so long as he
has informed the commissioner of his location and returns to that particular
bench daily, he may be considered in compliance. See, id., 466 (noting that
registrant may ‘‘indicate that they are sleeping under a bridge’’). We read
the holding in Winer as merely rejecting the argument that a homeless person
cannot comply with § 54-251 for lack of a residence address. Id., 465–66.
   We observe that compliance with the sex offender registration statutes
is often complicated by homelessness. See State v. Drupals, supra, 306
Conn. 165 (noting that transitory nature of homelessness complicates sex
offender registration). Although we recognize this problem, our legislature
has not implemented provisions that directly address the problem of the
transient registrant. Compare Cal. Penal Code § 290.011 (a) (transient offend-
ers must register every thirty days and report all ‘‘places where he or she
sleeps, eats, works, frequents, and engages in leisure activities’’).
   7
     In response to a question from this court during oral argument, the state
indicated that the defendant would have experienced a change of address
even if he was found to have been living on the porch of the dwelling at
73 Fresh Meadow Road. The state contends that once he was evicted, the
defendant’s address was changed, notwithstanding the fact that his physical
whereabouts remained the same. We reject this expansive reading of § 54-
251. There is nothing in the statute that suggests that a registrant needs to
specify where on a particular piece of property he is actually residing. Thus,
the proposition that a registrant must inform the commissioner that he is
living in a truck, tent, or on the porch of the dwelling house is not supported
by the language of the statute. Accordingly, there is no authority to suggest
that the defendant was not in fact in compliance if he was found to be living
in his truck at 73 Fresh Meadow Road.
   We note that other appellate courts have reached similar conclusions. In
State v. Stratton, 130 Wn. App. 760, 762, 124 P.3d 660 (2005), an appellate
decision from Washington state, the defendant was a sex offender who
was required to notify the police of changes to his address. The defendant
purchased a new home and registered the address accordingly. Id. Months
later, the defendant defaulted on the purchase and voluntarily moved out
of the dwelling house. Id. The defendant, however, continued to live in his
car, which he parked in the house’s driveway. Id., 763. At trial, the court
found that he was ‘‘transient’’ and rendered a judgment of conviction. Id.,
764. On appeal, the Washington Court of Appeals reversed the judgment
and reasoned: ‘‘[The defendant] continued to sleep at the [home]; he also
got his mail there and continued to receive telephone service . . . . [He]
had no definite departure date. . . . [The defendant’s] living situation fits
the definition of residence as a ‘place’ where he was abiding or dwelling,
and it was ‘fixed’ in that it was not subject to change or fluctuation.’’ Id.,
766; see also Robinson v. State, 6 So. 3d 677, 678–79 (Fla. App. 2009) (sex
offender who listed homeless shelter that did not accept sex offenders as
his residence did not experience change of address when he slept out-
side shelter).
   8
     The state presented no evidence that established that the police were
unaware of the defendant’s location, nor any evidence that the defendant
was attempting to avoid registering a new address. When he met with his
probation officer, he was candid about the pending eviction. Moreover, the
state has not contested the fact that when the defendant was arrested on
August 13, 2010, he was taken into custody at 73 Fresh Meadow Road.